COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 ALEJANDRO HERNANDEZ,                                            No. 08-12-00014-CV
                                                  §
                  Appellant,                                        Appeal from the
                                                  §
 v.                                                           County Court at Law No. 5
                                                  §
 ISRAEL MENDOZA,                                               of El Paso County, Texas
                                                  §
                  Appellee.                                        (TC# 2011-1222)
                                                  §

                                 CORRECTED JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

summary judgment. We therefore reverse the judgment of the court below and remand for trial

on the merits, in accordance with this Court’s opinion.

       It appearing to this Court that the trial court issued an order finding Appellant indigent

for purposes of appeal, this Court makes no other order with respect thereto. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF JULY, 2013.


                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J. (Not Participating)